                                                                     Case 2:16-cv-00264-APG-BNW Document 28 Filed 10/16/19 Page 1 of 3



                                                                 1   FAEGRE BAKER DANIELS LLP
                                                                     TARIFA B. LADDON, ESQ. (Admitted Pro Hac Vice)
                                                                 2   tarifa.laddon@faegrebd.com
                                                                     THEODORE O’REILLY, ESQ. (Admitted Pro Hac Vice)
                                                                 3
                                                                     theodore.oreilly@faegrebd.com
                                                                 4   11766 Wilshire Boulevard, Suite 750
                                                                     Los Angeles, CA 90025
                                                                 5   Telephone:     (310) 500-2090
                                                                 6   ALVERSON TAYLOR & SANDERS
                                                                 7   LEANN SANDERS, ESQ.
                                                                     Nevada Bar No.: 000390
                                                                 8   COURTNEY CHRISTOPHER, ESQ.
                                                                     Nevada Bar No.: 012717
                                                                 9   6605 Grand Montecito Parkway., Suite 200
                                                                10   Las Vegas, NV 89149
                                                                     Telephone: (702) 384-7000
                                                                11   efile@alversontaylor.com
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   Attorneys for Defendants BIOMET, INC.
                                                                     and BIOMET ORTHOPEDICS, LLC
                                                                13
                                    LAS VEGAS, NV 89149




                                                                                                UNITED STATES DISTRICT COURT
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                15                                FOR THE DISTRICT OF NEVADA

                                                                16                                              ****

                                                                17    REBECCA FRANKS,                                  Case No.: 2:16-cv-00264-APG-PAL

                                                                18                       Plaintiff,
                                                                                                                       SUBSTITUTION OF ATTORNEY
                                                                19    vs.
                                                                20
                                                                      BIOMET, INC., BIOMET
                                                                21    ORTHOPEDICS, LLC

                                                                22                       Defendants.
                                                                23
                                                                            BIOMET, INC. and BIOMET ORTHOPEDICS, LLC hereby substitute the firm of
                                                                24
                                                                25   ALVERSON TAYLOR & SANDERS as their attorneys of record in this matter, in the place

                                                                26   ///
                                                                27   ///
                                                                28
                                                                     ///
                                                                                                                 1                                CC-26179
Case 2:16-cv-00264-APG-BNW Document 28 Filed 10/16/19 Page 2 of 3
Case 2:16-cv-00264-APG-BNW Document 28 Filed 10/16/19 Page 3 of 3




   IT IS SO ORDERED

   DATED: October 18, 2019



   __________________________________________________
   BRENDA WEKSLER
   UNITED STATES MAGISTRATE JUDGE
